DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 9-14, 16, 18, and 19 are pending and examined.
Rejections from the previous office action not appearing below are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Written Description
Claims 1, 3-4, 6, 9-14, 16, 18 and 19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant asserts that the amendment has addressed the examiner’s concerns is not persuasive because Applicant has not described improving traits or unspecified improved traits in a population of plants having a Protocol B treatment whereby the light treatment as performed at dusk as recited in the instant claims.
Applicant asserts that the claims are not drawn to any epigenetic basis for inheritance. This is not persuasive because there is nothing to distinguish Applicant’s product claims from those in the prior art; and thus Applicant has not demonstrated possession of a novel invention. 
In addition, Applicant points to US Patent 8901369 as a standard that no epigenetic mechanism or structure is required for an adequate description of the claimed invention. This is not persuasive because the claims in the ‘369 Patent are all method claims. The rejection reciting a lack of epi-alleles or epigenetic markers were directed to product claims and the Examiner apologizes for the confusion.
The claims are broadly drawn to a method of improving traits in a population or a variety of non GM plants having light treatments using "protocol B" or `treatment protocol` a treatment protocol comprising irradiation with red light (wavelength in the range of 600-700 nm), for about starting 30 minutes before sunset (i.e. dusk) or for one hour for 30 minutes before sunset and continuing for 30 minutes after sunset, whereby the improved traits are inherited in some undescribed fashion.

at dawn, for about one month from the time of sowing (See Example 3 page 40 of the specification); or using Protocol B in an unspecified dawn or dusk treatment (see Example 5 on pages 44-46 of the specification, Example 8 pages 48-49 of the specification).
In addition, Applicants do not describe any heritable traits or uniformity of any gains as great as 200 to 800% other than the calculated values for soybean in experiment 3. However, it must be noted that it is unclear how negative yield data was included and/or used in the estimates in figures 1 and 2 of the declaration; and it is unclear which plant was used as the control in the specification in Table 2 on page 41. 
Further, there are no plants or methods described in the specification for making plants having improved plant height, or stress, disease, pest, and drought resistance; or herbicide tolerance, or delayed senescence using Protocol B; including any particular recitation of specific stresses, diseases, pest, or herbicides that would be resisted or tolerated.
Moreover, Applicant has not described any epialleles or methylation patterns diagnostic for any light programmed heritable epigenetic state or improved trait.  Applicants only describe increased seed number or yield features associated with seeds produced from soybean, tomato, and maize plants that have undergone a specified light treatment (i.e. "protocol B" or `treatment protocol` a treatment protocol where the crops were irradiated with red light (wavelength in the range of 600-700 nm), for about one hour at dawn, for about one month from the time of sowing).
Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a heritable epigenetic or heritable improved traits, it remains unclear what features identify broadly claimed improved traits of the claims.  Since the genus of improved traits or heritable epigenetic traits has not been described by specific structural features with respect to the instantly claimed products or by a demonstration of inheritance of an improved trait with respect to trait selected control, the specification fails to provide an adequate written description to support possession of the invention that supports the breath of the claims.

Enablement
Claims 1-4, 6-14, 16, 18, and 19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
This rejection is maintained for the reasons of record set forth in the Official action mailed 07/08/2020. Applicant’s arguments filed 01/07/2020 have been considered but are not deemed persuasive.
Applicant asserts that the claims amended to include “sunrise treatments” as an alternative and the deletion of “plant height”, “increases in abiotic stress resistance”, and “increases in herbicide tolerance” address the concerns of the examiner and that one of ordinary skill could practice the full scope of the amended claims. This is not found to be persuasive 
Moreover, Applicant has not addressed the incorporation of negative yield data in the declaration filed 7/10/2019 with respect to percent increases for average seed weight, average pod weight, average seed number per plant, and average pod number per plant calls into question the methods used for collecting data and whether the data collected for seed and pods is scientifically accurate. 
In addition, there is no indication in any of the experiments or examples of the specification that the plants compared for increased modified traits were grown side by side under the same conditions wherein the controls were subject to selection for the desired trait. It is also important to note that Applicant has not taught comparison to a control that was selected in the same fashion as the treated plants as stated above. For example, the gain in average seed weight was determined by comparison to ‘USA average numbers’ which is with respect to an untreated control that was not selected for the same specific yield trait (see specification page 40, lines 18-21 and Table 2 in pages 40-41; see also pp. 46-47 and Table 5 use of commercial seeds as control absent selection). Clearly, the specification does not enable the degree of improvement as broadly stated in the claims.
Further, on page 18 in lines 11-29 of the specification, Applicant states that a summary of the method of the invention requires that two selection steps take place the first occurring in transferring plants to the field and the second step occurring after the end of the growing period. 
The claims are broadly drawn to a method of improving traits in a plant compared to a control population of plants of the same species, following red light treatment for about 30 to 60 minutes before sunset or sunrise and alternatively extending to 30 minutes after sunset or sunrise in a population of plants; whereby the improved traits are either 2% to 200% greater than a control population or control variety of plants selected from the group consisting of Maize, Rapeseed, Cotton, Corn, Wheat, Rice, Potato, Cassava, Pepper, Tomato, and Stevia; wherein the heritable trait is an increase in some yield parameter selected from the group consisting of an increase in some unspecified yield parameter, an increase in pod number, fruit number, seed number, seed weight, main stem width, pod width, fruit weight, plant biomass, number of stems, photosynthetic efficiency, or any combination thereof.
Applicants do not teach heritable modified traits or uniformity of any gains with respect increases to average seed weight, average pod weight, average seed number per plant, and average pod number per plant, drought resistance, main stem width, stem thickening, fruit weight, individual seed weight, number of stems, number of secondary stems, photosynthesis efficiency, nitrogen concentration, delayed senescence, pest resistance, or virus resistance or any combination thereof of either 2% to 200% in a plant as broadly claimed. 
Further, there is an inaccurate presentation of stem thickening in figure 7 where there is no measurement of the F1 control presented. Moreover, the incorporation of negative yield data in the declaration with respect to per cent increases for average seed weight, average pod weight, average seed number per plant, and average pod number per plant calls into question the methods 
In addition, there is no indication in each experiment or example that plants compared for increased or modified traits were grown side by side under the same conditions. It is also important to note that Applicant has not taught comparison to a control that was selected in the same fashion as the treated plants. For example, the gain in average seed weight was determined by comparison to USA average numbers which is with respect to an untreated control that was not selected for with respect to the same specific yield trait (see specification page 40, lines 18-21 and Table 2 in pages 40-41; see also pp. 46-47 and Table 5 use of commercial seeds as control absent selection). Further, on page 18 in lines 11-29 of the specification, Applicant states that a summary of the method of the invention requires that two selection steps take place the first occurring in transferring plants to the field and the second step occurring after the end of the growing period. The present increases as broadly recited in the claims appear to be in some instances not scientifically consistent.
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of plants for any number of undemonstrated improved plant phenotypes or improved traits.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.


Claim Rejections - 35 USC § 102
Claim(s) 11-14, 16, 18-19 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauben, M. et al. PNAS; 24 November 2009; Vol. 106, no. 47, pp. 20109-20114.
This rejection is maintained for the reasons of record set forth in the Official action mailed 07/08/2020. Applicant’s arguments filed 01/07/2020 have been considered but are not deemed persuasive.
Claims 11-14, 16 and 18-19 are directed to modified plants or parts thereof having improved heritable traits compared to a control population preserved for 2-8 generations.
Applicant asserts that including the special light regime is a key differentiating technical feature of the invention and is not found in Hauben is not persuasive because Hauben teaches a modified canola or rapeseed plant having improved inheritable traits (i.e. isogenic lines of Canola having increased yield after “epigenetic selection” for energy use efficiency or EUE compared to a control population wherein all plants were exposed to ambient light), that also demonstrated heritable increases in seed yield for 3 years correlated with respiration rate and epigenetic state (See Abstract lines 14-25, page 20109 right column 1st and 2nd paragraphs, paragraph spanning pages 20110-20111, and seed yield columns in Table 1) and epigenetic inheritance of respiration rate (paragraph spanning left and right column on page 20112), and yield improvement applicability of EUE methodology in other crop species (paragraph spanning pages 20112-20113 to end of section). Specifically, Hauben states in paragraph spanning pages 20110-20111;
“Low-respiration lines with a high EUE had on average up to 8% higher seed yield than that of the control, while on average the seed yield was reduced by up to 10% in high-respiration lines with a low EUE.  In fields with moderate drought stress, the line with the highest EUE had a 20% higher yield than that of the control, while the seed yield of the line with the highest respiration and lowest EUE dropped by 20%.  With a Pearson correlation of 0.96, EUE and yield were very strongly positively correlated.
	
Clearly, the above section quoted from Hauben does teach the structural limitations of instant product claims 11-14, 16 and 18-19 (see underlined portions) and as stated in the rejection from 

	All claims are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663